United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2626
                                   ___________

Richard Samuel,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Sarpy County Sheriff’s Office; Sarpy   *
County Jail; Patrick Thomas, Sheriff; * [UNPUBLISHED]
Unknown Grabowski, Lt., Jail Admin; *
Un-named Others; Dval Enterprises;     *
Unknown Juszyk, Sgt.; Kay Byerly;      *
Unknown Kilgore, Cpl.,                 *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: June 2, 2006
                                Filed: June 7, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Nebraska state prisoner Richard Samuel appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action arising out of his past
incarceration at the Sarpy County Jail.

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
        In his September 2004 amended complaint, Samuel alleged that conditions at
the Sarpy County Jail violated his constitutional rights, and he sought only injunctive
relief to correct those conditions. The record indicates that Samuel was transferred
from the Sarpy County Jail on August 20, 2004, and that he notified the district court
of this fact on November 24, 2004.

       The district court granted summary judgment for all the defendants on the
merits. However, we conclude that Samuel’s claims are moot because at the time he
filed the amended complaint seeking only injunctive relief, he was no longer
incarcerated at the Sarpy County Jail. See Smith v. Hundley, 190 F.3d 852, 855 (8th
Cir. 1999) (inmate’s claim for injunctive relief to improve prison conditions was moot
when he was transferred to another facility and was no longer subject to those
conditions); see also In re Wireless Telephone Federal Cost Recovery Fees Litigation,
396 F.3d 922, 928 (8th Cir. 2005) (well-established that amended complaint
supersedes original complaint and renders original complaint without legal effect),
cert. denied, 126 S. Ct. 356 (2005).

       Accordingly, we vacate the judgment of the district court and remand the case
to the district court with directions to dismiss the case as moot. See Smith, 190 F.3d
at 856 (vacating and remanding with directions to dismiss case as moot).
                         ______________________________




                                         -2-